Citation Nr: 0903118	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-10 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of fracture, left great toe. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which the RO, in 
pertinent part, granted service connection for residuals of 
fracture, left great toe, assigning a noncompensable 
disability evaluation, effective August 15, 2006.  The RO 
also granted service connection for diabetes mellitus type II 
with a disability evaluation of 20 percent, effective August 
15, 2006.  In the October 2006 Notice of Disagreement, the 
veteran expressed disagreement with the noncompensable 
disability evaluation assigned for the residuals of fracture, 
left great toe, and the effective date assigned for diabetes 
mellitus type II.  However, in the VA Form 9, the veteran 
only noted the issue of the disability evaluation assigned 
for residuals of fracture, left great toe, i.e., indicating 
that he was not appealing the effective date for the diabetes 
mellitus type II.  As such, the veteran did not perfect an 
appeal on that issue, and the Board has no jurisdiction to 
address it.  See 38 C.F.R. § 20.200, 20.202, 20.302. 

A November 2006 rating decision denied service connection for 
a low back strain.  This issue has not been prepared or 
certified for appellate review and, therefore, is not before 
the Board at this time.  

The record reflects that the veteran requested a 
videoconference hearing in conjunction with this appeal, and 
that such a hearing was scheduled for August 11, 2008.  
However, the veteran failed to report for this hearing.  
Accordingly, his hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The competent medical evidence of record shows malunion 
of an avulsion fracture of the proximal phalanx of the left 
great toe with limitation of motion, but no objective pain on 
motion and no impairment of daily activities or employment.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for residuals of fracture, left great toe, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.7, 4.72, Diagnostic Codes 5283, 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in October 2006, after the September 2006 rating decision.  
However, the veteran was sent proper VCAA notice with regard 
to the veteran's other pending claims for service connection 
in August 2006, prior to the September 2006 rating decision.  
The Board further notes that the veteran has actively 
participated in the processing of his claim and the evidence 
submitted in support of his claim has indicated familiarity 
with the requirements for the benefit sought on appeal.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 
20 Vet. App. 427 (2006).  

In the October 2006 correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for the residuals of 
fracture of the left great toe.  The RO also explained what 
information and evidence he must submit and what information 
and evidence will be obtained by VA.  Thus, the VCAA 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the 
Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board notes that the VCAA notice did not provide 
information regarding disability rating(s) or effective 
date(s).  However, the veteran is not contesting the 
effective date assigned, but is appealing the initial 
evaluation assigned following the grant of service 
connection.  The Court held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006) that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, the veteran is 
not prejudiced by a decision at this time.  

The Board additionally notes that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008), regarding the information that must be 
provided to a claimant in the context of an increased rating 
claim.  As this case does not apply to initial rating cases, 
further discussion of its provisions is not required.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims folder and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  Nothing 
indicates that the veteran has identified the existence of 
any relevant evidence that has not been obtained or 
requested.  Moreover, the veteran was afforded a VA 
examination in November 2006.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although regulations 
require that a disability be viewed in relation to its 
recorded history (see 38 C.F.R. §§ 4.1, 4.2), when service 
connection had been previously established and an increased 
rating is sought, it is the present level of disability which 
is of primary concern. Francisco v. Brown, 7 Vet. App. 55 
(1994).

Diagnostic Code 5283 provides a 10 percent rating for 
malunion of or nonunion of tarsal or metatarsal bones that is 
moderate in degree.  A 20 percent rating is warranted for a 
moderately severe malunion or nonunion.  A 30 percent rating 
is warranted for a severe malunion or nonunion.  The note 
below provides that a 40 percent rating is warranted for 
actual loss of use of the foot.  

Diagnostic Code 5284 provides a 10 percent disability rating 
for a moderate foot injury, a 20 percent disability rating 
for a moderately severe foot injury, and a 30 percent 
disability rating for a severe foot injury.  The note below 
states that a 40 percent disability rating is warranted for 
actual loss of use of the foot.  

Additionally, when evaluating joint disabilities based on 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. In reviewing the claim for a 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

III.	Initial Evaluation

The veteran contends that his service-connected disability 
warrants a higher disability evaluation.  In his VA Form 9, 
the veteran explained that he has pain on forced motion, when 
sleeping at night, or when force is applied to bend the toe.  

Initially, the Board observes that the only competent medical 
evidence of record to evaluate the severity of the veteran's 
service-connected residuals of fracture of the left great toe 
is the November 2006 VA examination report.  Although there 
are VA treatment records associated with the veteran's claims 
folder, they do not contain any findings, notations, or 
documentation with respect to the veteran's left great toe.  
Thus, the Board will use the November 2006 VA examination 
report to evaluate the veteran's disability.

The November 2006 VA examination report reveals that the 
veteran complained of recurrent aching pain in the left great 
toe, but had never seen a physician for treatment of his left 
great toe or foot.  He stated that the aching pain in the 
toe, sometimes involving all of the left foot, is 
precipitated by wearing any type of shoe for more than two 
hours and can be relieved by taking off the shoe.  He states 
that usually standing about fifteen minutes will cause some 
pain and, therefore, he will sit down to relieve the pain.  
He has never worn any type of special shoe or arch support.  
He has never used any assistive devices for ambulation.  He 
stated that he liked to sleep on his abdomen, but that would 
precipitate pain in the left great toe and, therefore, he had 
to sleep on his side or back.  Otherwise, there were no other 
problems with sleeping.  He denied any limitations at work 
and noted that he never missed work because of any toe or 
foot problems.  He also denied any limitation of activities 
at home due to symptoms in the foot or toe.  He denied 
swelling of the foot or toe and did not provide a history of 
any type of redness or heat.  He denied any flare-ups of pain 
and has never had any incapacitating episodes of pain.  Upon 
objective examination, the veteran had a normal gait and used 
no assistive devices.  The veteran had a minimal hypertrophy 
of the interphalangeal joint area, but otherwise no gross 
abnormalities of the left great toe.  There was no swelling 
or redness of the left foot or toe.  When he stood, he tended 
to extend the left great toe so that it did not touch the 
floor with standing, although he was able to touch the floor 
standing.  There was no significant callus formation and no 
evidence of any skin lesions or abnormalities.  Range of 
motion findings for the left great toe show active dorsi 
extension of 20 degrees, but no active plantar flexion at the 
metatarsophalangeal joint.  Passively, there was 40 degrees 
of dorsi extension and 20 degrees of plantar flexion.  The 
veteran did not complain of pain in the metatarsophalangeal 
joint with either active or passive motion.  This movement 
compares to right metatarsophalangeal joint motion of both 
active and passive dorsiflexion of 70 degrees and active 
passive plantar flexion of 35 degrees.  At the 
interphalangeal joint, he did not have active motion of the 
dorsi extension or plantar flexion.  However, the 
interphalangeal joint was in the normal anatomical position.  
Passively, at the left interphalangeal joint, the findings 
show 20 degrees of dorsi extension and 5 degrees of plantar 
flexion.  He did not complain of pain with active or passive 
examination of the interphalangeal joint.  This finding is 
compared to the right interphalangeal joint of active and 
passive dorsi extension of 45 degrees and plantar flexion of 
40 degrees.  He was able to bare his full weight on the left 
foot without any difficulty or pain.  The examiner noted an 
impression of an old compound fracture, left great toe, 
symptomatic with limitation of motion, no flare-ups and no 
change of range of motion with repetitive movement.  

The November VA 2006 radiographic report shows an impression 
of an old avulsion fracture of the proximal phalanx of the 
great toe with malunion.  No acute fracture, dislocation or 
subluxation was appreciated.  The osseous structures of the 
left forefoot revealed sclerosis and joint space narrowing of 
the distal interphalangeal joint of the great toe with 
marginal osteophyte formation.  No associated soft tissue 
abnormalities were demonstrated.

In light of the above, the Board finds that a compensable 
evaluation is not warranted for the veteran's service-
connected disability.  Under Diagnostic Code 5283, a higher 
disability evaluation is warranted for moderate malunion of 
the metatarsal bones or tarsal bones.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5283.  The November 2006 VA radiographic 
report shows malunion of the proximal phalanx, but does not 
reveal any malunion of the metatarsal bones or tarsal bones.  
Even so, a moderate disability has not been approximated by 
the symptomatology of the veteran's left great toe.  Although 
the veteran has some limitation of motion, the November 2006 
VA examination report reveals that the veteran had a normal 
gait, no evidence of pain during motion testing, and the 
veteran denied any impact on daily activities or employment.  
Simply put, the evidence does not indicate that the veteran 
has a moderate malunion of the left great toe.

Alternatively, the veteran's disability could be rated under 
Diagnostic Code 5284, for residuals of foot injury.  Under 
that Diagnostic Code, a moderate disability warrants a 10 
percent rating, a moderately severe disability warrants a 20 
percent rating, and a severe disability warrants a 30 percent 
rating.  A 40 percent disability evaluation is assigned for 
actual loss of use of the foot.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  However, as discussed above, the 
competent medical evidence of record does not show that the 
veteran has a moderate disability of the left foot.  Although 
the veteran has complained of pain and there is objective 
limitation of motion of the left great toe, the evidence 
indicates that the veteran has retained significant left foot 
function.  For instance, the November 2006 VA examination 
report shows that the veteran had a normal gait with no 
objective discomfort.  Further, the veteran was able to place 
all of his weight on his left foot without any difficulty or 
pain.  These findings indicate that the veteran's disability 
does not rise to the level of moderate foot disability under 
Diagnostic Code 5284.

The Board has considered other potentially applicable 
Diagnostic Codes, but finds no basis for awarding a rating in 
excess of the noncompensable rating currently assigned for 
the veteran's disability.  The VA examination and records do 
not contain any findings related to pes cavus, Morton's 
disease, weak foot, hallux rigidus, hallux valgus, or 
hammertoes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-
5282.  Accordingly, these Diagnostic Codes are not for 
application.

The Board is also required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability. 	38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  The Board recognizes the 
veteran's complaints of pain and limitation of motion.  
Although there is objective medical evidence showing 
limitation of motion, the veteran's subjective complaints of 
pain have not been objectively confirmed.  Indeed, the 
veteran did not complain of pain on motion of the 
metatarsophalangeal joint or the interphalangeal joint during 
the November 2006 VA examination.  He was also able to bear 
full weight on the left foot without any difficulty or pain 
at the VA examination.  The veteran also denied flare-ups and 
the competent medical evidence does not reveal any excessive 
fatigability, weakness, or incoordination related to his 
disability that would warrant an increased rating under 
Deluca.  Id.  Furthermore, it is important to emphasize that 
the rating schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Lastly, the Board finds that the veteran's case should not be 
referred for an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1).  There is no indication that the schedular 
criteria are inadequate to evaluate the veteran's service-
connected disability.  The record does not show that his 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or has necessitated frequent periods of hospitalization.  
Although the veteran was noted to be retired, he stated that 
his disability did not cause an impact on his employment.  
Further, there is no indication in the record that the 
veteran has ever been hospitalized for his left great toe.  
Indeed, the veteran reported that he never received any 
medical treatment for his disability.  In light of the 
foregoing, the veteran's disability does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Thus, the referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown¸ 
9 Vet. App. 88, 95 (1996).  

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against an 
initial compensable disability evaluation for the residuals 
of fracture, left great toe.  Thus, the benefit of the doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an initial compensable disability evaluation 
for residuals of fracture, left great toe, is denied.

____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


